Order affirmed, *955with costs. All concur, except Kruse, P. J., who is of opinion that the option giving the right of terminating the lease “ within three months of such passing of ownership ” refers to the passing of ownership of the property from the lessor and not to the change of ownership to subsequent successors in title; that even if such successors have the right to exercise such option, it must be by giving notice within three months from the time of passing of ownership from the lessor.